                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


ROBERT ORTIZ and DAUVONIQUE
TISBY,

      Plaintiffs,

v.                                                     Case No. 3:19-cv-411-J-32JBT

MASTERCRAFTFC, LLC, a Florida
Limited Liability Company and
MASTERCRAFT FLOOR COVERING,
INC., a foreign profit corporation,

      Defendants.




                                      ORDER

      This case is before the Court on the Joint Motion Requesting Order Approving

Settlement Agreement and to Dismiss Lawsuit With Prejudice (Doc. 11) and the Joint

Supplemental Memorandum (Doc. 13). On June 26, 2019, the assigned United States

Magistrate Judge issued a Report and Recommendation (Doc. 14) recommending that

the motion (Doc. 11) be granted; the Settlement Agreements and FLSA Releases (Doc.

11 at 6-20) be approved; this action be dismissed with prejudice; and the Clerk of Court

be directed to terminate any pending motions and close the file. On June 28, 2019, the

parties filed a Joint Notice of Non Objection to Report and Recommendation. (Doc. 15).

      Upon de novo review and for the reasons stated in the Report and

Recommendation (Doc. 14), it is hereby

      ORDERED:
      1.     The Report and Recommendation of the Magistrate Judge (Doc. 14) is

ADOPTED as the opinion of the Court.

      2.     The Joint Motion Requesting Order Approving Settlement Agreement

and to Dismiss Lawsuit With Prejudice (Doc. 11) is GRANTED.

      3.     The Settlement Agreements and FLSA Releases (Doc. 11 at 6-20) are

approved.

      4.     This action is dismissed with prejudice.

      5.     The Clerk shall terminate any pending motions and close the file.

      DONE AND ORDERED in Jacksonville, Florida the 8th day of July, 2019.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

sej
Copies to:

Honorable Joel B. Toomey
United States Magistrate Judge

Counsel of record




                                         2
